Citation Nr: 0526003	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from October 1925 to March 1950 and 
from December 1952 to December 1955 and was a prisoner of war 
(POW) of the Japanese from May 1942 to October 1942.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Given that the appellant's claim was subject to a 
previous final denial, the Board is obligated by 38 U.S.C.A. 
§§ 5108 and 7104(b) to address whether new and material 
evidence has been submitted prior to addressing the merits of 
the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
see also Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
issue has been characterized accordingly. 


FINDINGS OF FACT

1. A December 1983 Board decision denied service connection 
for the cause of the veteran's death based essentially on a 
findings that diabetes (the primary cause of death) was 
unrelated to service, and that service connected disability 
did not cause or contribute to cause the veteran's death.. 

2. Evidence received since the December 1983 Board decision 
does not tend to show that the veteran's death-causing 
diabetes was related to service. or that a service connected 
disability caused or contributed to cause the veteran's 
death; it does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 




CONCLUSION OF LAW

The evidence received subsequent to the December 1983 Board 
decision is not new and material; and the claim of service 
connection for the cause of the veteran's death may not be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 1310, 5108, 7104 (West 
2002); 
38 C.F.R. § 3.156(a), 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A June 2003 letter 
explained the evidence necessary to substantiate her claim, 
the evidence that VA was responsible for providing, the 
evidence that she was responsible for providing and the need 
to submit new and material evidence.  A letter in November 
2003 explained what the evidence must show to substantiate 
her claim for service connection for the cause of death and 
informed her that VA would make reasonable efforts to help 
her obtain medical records, employment records or records 
from other federal agencies but that it was still her 
responsibility to make sure that VA received relevant 
records.  The letter also instructed her that since her claim 
for service connection for cause of death had been subject to 
a previous final denial, in order for her to reopen her 
claim, she needed to submit new and material evidence.  The 
August 2003 rating decision and a January 2004 statement of 
the case (SOC) explained what the evidence showed and why her 
claim was denied and provided the text of applicable 
regulations, including the regulation defining new and 
material evidence and the regulations pertaining to the VCAA.  

In conjunction with advising the appellant of what the 
evidence needed to show to substantiate her claim,  the 
November 2003 letter also specifically asked her to submit or 
identify (for VA to obtain) any additional evidence that 
would qualify as new and material.  This was equivalent to 
asking her to submit any pertinent evidence in her 
possession.  While the June and November 2003 letters did not 
provide the updated regulatory definition of new and material 
evidence, this error was remedied by the January 2004 SOC, 
which did provide the updated definition.  The June 2003 
letter incorrectly asked appellant to furnish any new and 
material evidence within 30 days, an error that was remedied 
by the November 2003 letter.  While complete VCAA notice was 
not given prior to the rating decision on appeal, the 
appellant has had sufficient opportunity to respond after 
complete notice was given and the claim was readjudicated 
after complete VCAA notice was given.  She is not prejudiced 
by any notice timing deficiency because any such deficiency 
early in the process was cured by her having a full 
opportunity to participate in the adjudication/appeals 
process after notice was given.  No further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent medical 
treatment.  The appellant has not identified any additional 
evidence pertinent to her claim.  The duty to assist by 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  VA has met its assistance obligations.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

II.  Factual Background

Service connection for the cause of the veteran's death was 
denied by a December 1983 Board decision based essentially on 
a finding that the evidence did not show that the veteran's 
death-causing diabetes was related to service or that a 
service connected disability caused or contributed to cause 
his death.  That decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7104.  

Evidence of record at the time of the December 1983 Board 
decision included service medical records, service records, 
VA outpatient records from 1970 to 1975, private medical 
records from Dr. R. and Dr. L and the veteran's death 
certificate.  

The veteran's death certificate shows that he died in July 
1982.  Terminal bronchopneumonia was the direct cause of 
death and diabetic coma due to diabetes mellitus was the 
underlying cause of death.  None of the evidence showed any 
treatment or diagnosis of diabetes or pneumonia during 
service or of diabetes in the first postservice year.  A May 
1982 report from Dr. L did show that the veteran had been 
recently hospitalized for diabetes mellitus, pyelonephritis 
and pneumonia.  The record also shows that the veteran had 
severe disc disease (with complications that rendered him 
bedridden).  The disc disease was not service connected, but 
was the basis for an award of VA pension benefits, including 
special monthly pension.  

Evidence received after the December 1983 Board decision 
includes additional service records, a June 2002 medical 
certificate from St. Jude Family Hospital and a June 2002 
letter from Dr. L.  None of these records show treatment or 
diagnosis of diabetes or pneumonia during service or of 
diabetes in the first postservice year; and none of the 
records indicate that a disability related to service caused 
or contributed to cause the veteran's death.  The letter from 
Dr. L indicated that some years after service the veteran 
became non-ambulatory and subsequent to this, he began to 
suffer from diabetes mellitus, which resulted in multiple 
system diseases including cardiovascular disease and renal 
disease.  Eventually the veteran suffered such severe 
diabetes and infections that he required hospitalization at 
St. Jude Hospital.  The June 2002 certificate from St. Jude 
Hospital confirmed the death-causing conditions of 
bronchopneumonia and diabetic coma secondary to diabetes 
mellitus.      

In a letter in May 2003, Dr. E.F. reported the disabilities 
for which the appellant was being treated.

III.  Analysis

As noted above, the appellant's claim of service connection 
for cause of death was last finally denied in December 1983.  
She was properly notified of that decision and of her 
appellate rights, and she did not appeal it.  Accordingly, it 
is final.  
38 U.S.C.A. § 7104.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in June 
2003), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers. "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for diabetes may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Because service connection for the cause of the veteran's 
death was previously denied based on findings that  that the 
evidence did not show the veteran's death- causing diabetes 
was related to service or that service connected disability 
caused or contributed to cause the veteran's death, for 
evidence to be new and material in this matter, it would have 
to tend to show that the veteran's diabetes was related to 
service or that another service connected disability caused 
or contributed to cause the veteran's death.  None of the 
evidence received since the December 1983 Board decision 
tends to show either; no item of evidence received tends to 
related the veteran's diabetes (or the disc disease that left 
him bed-ridden) or pneumonia to service.  Likewise, there is 
no competent (medical) evidence among that received since the 
December 1983 decision that tends to show that another, 
service connected, disability was a primary or contributory 
cause of the veteran's death.  While the veteran's 
representative specifically called the Board's attention to a 
May 2003 statement by a Dr. E.F., a review of that statement 
revealed that it reports the appellant's disabilities (which 
are not a factor for consideration in the matter at hand).  
While appellant may believe that the veteran's death was 
related to his military service, as a layperson she is not 
competent to give a medical opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The additional evidence received does not address an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.

Finally, the Board would be remiss were it not to note (and 
advise the appellant) at this point that because heart 
disease (including myocardial infarct) has been added to the 
disabilities which may be service-connected on a presumptive 
basis if manifest in a former POW, and because a physician 
(Dr. R.L. June 2002) has reported that the veteran suffered a 
myocardial infarct, there is evidence that, if supplemented, 
could become new and material evidence.  What is necessary 
for this evidence to be considered new and material is a 
medical opinion that heart disease/a myocardial infarction 
caused or contributed to cause the veteran's death.  There is 
no competent evidence to that effect in the record.  Notably, 
the duty to assist by obtaining a medical opinion does not 
attach until a claim is reopened.  If the appellant were to 
submit competent evidence that the veteran had heart 
disease/a myocardial infarction that caused or contributed to 
cause his death (i.e., clinical records showing heart disease 
along with a medical opinion indicating it contributed to 
cause death), such evidence would serve to reopen the claim, 
triggering VA's further assistance obligations.  


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.  



	                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


